Citation Nr: 1201123	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  10-07 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to a compensable rating for residuals of MALT lymphoma from September 1, 2008.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from November 1971 to December 1974. This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for residuals of MALT lymphoma, effective November 29, 2007, and rated 100 percent prior to September 1. 2008 and 0 percent from that date.  This case was remanded by the Board in June 2011 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues his residuals of MALT lymphoma warrant a compensable rating from September 1, 2008 because he still has residual disability from the June 2007 surgery for that disease.  Private treatment records show that in June 2007 he underwent an exploratory laparotomy, a vigorous peritoneal lavage, a resection of a gastric ulcer, and a primary 2-layer closure of the gastrectomy.  He argues that his disability since September 1, 2008 consists of an itching, 7-inch scar and residuals of the stomach surgery, including the removal of a portion of his stomach.  A February 2010 gastroenterology consult noted hiatal hernia, internal hemorrhoids, and questionable GERD and prescribed proton pump inhibitor therapy, to likely be continued indefinitely.

The Veteran is currently rated under Diagnostic Code 7715 for non-Hodgkin's lymphoma.  Diagnostic Code 7715 provides that the appropriate disability rating shall be determined by mandatory examination six months after the discontinuance of cancer treatment.  The evidence reveals that the Veteran's surgical and chemotherapy treatment for cancer concluded in approximately February 2008.  The March 2010 VA hemic examination found there was no recurrence of the malignant tumor; however, it did not address the existence of any residual disability from the June 2007 surgery.  

In June 2011 the Board remanded the matter, in part, for another medical examination to address the matter of residuals.   On review of the subsequent (July 2011) VA hemic and lymphatic examination report, the Board found that there has been inadequate compliance with the June 2011 remand instructions.  A VA examination was requested, in part, "to ascertain the nature, and severity of his residuals of MALT lymphoma (i.e. scar, missing portion of stomach, etc), including any residuals that are etiologically related to the surgical or other therapy used to treat his service-connected non-Hodgkin's lymphoma."  The July 2011 VA examination found that the surgery was due to the service-connected cancer, but did not address whether the Veteran had a symptomatic scar as a result of the surgery and did not clearly indicate whether there are gastrointestinal residuals from the surgery.  

As these multiple residuals are all potentially encompassed in the Veteran's request for a compensable rating from September 1, 2008 (the Board parenthetically notes that under 38 C.F.R. § 4.117, Code 7715 when there has been no local recurrence or metastasis non-Hodgkin's lymphoma is rated based upon its residuals), another examination to fully evaluate the nature and extent of the residuals is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA is obligated to provide an adequate examination once it chooses to administer one).  For these reasons, another remand to rectify the noncompliance is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, any updated, pertinent VA treatment records must also be secured for the record. 

Accordingly, the case is REMANDED for the following:

1. Obtain for the record any updated (from March 2010) VA records pertaining to evaluation or treatment the Veteran has received for residuals of MALT lymphoma, to specifically include any claimed surgical complications.   

2. Then, arrange for a VA gastroenterology examination of the Veteran to identify any residuals of the June 2007 gastrectomy.  Specifically, the examiner should address whether the Veteran has GERD, hiatal hernia, gastric ulcer, gastritis, and/or internal hemorrhoids (all noted in VA treatment records) as a residual/complication of the 2007 surgery.  The examiner must also describe in detail the nature and severity of the scar(s) from the 2007 surgery (including noting whether it is tender or painful or limits function).  

The examiner must explain the rationale for all opinions.  

3. Then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

